Title: From George Washington to Henry Bouquet, 3 July 1758
From: Washington, George
To: Bouquet, Henry

 

Sir
Camp near Fort Cumberland [Md.] 3d July 1758

Your favours of the 27th Ulto and first Inst. I have had the Honour to receive.
According to Order I Marchd from Winchester the 24th and arrivd at this place Yesterday in the Afternoon with five Companies of the first Virginia Regiment and a Company of Artificers of the Second, as you may observe by the Inclosd return.
My March by bad Teams, and bad Roads (notwithstanding I had sent the Artificers and a covering Party on three days before me) was much delayd. I herewith send a return of the Provisions and Forage that came up under my Escort we lost three of the Bullocks, and that in driving. I cant absolutely say for what purpose the Forage is intended, or where to be lodgd—It was engagd by Mr Walker at Sir Jno. St clairs request and I believe for the light Horse. The principal part of it met us at Pearsalls on the South Branch; and neither myself, nor any Person else was empowerd, or even desird to receive and pay for it: I was at a loss how to act but thought it most advisable to bring it on—if it is not intended for the light Horse as I apprehend, I shoud be glad of your directions concerning it: for Captn Stewart who possibly may be Instructed for this purpose I left equipping his Troop at Winchester and is not yet joind me.
As I cant suppose you intended to order any part of my Men upon the Roads, till joind at this place by Colo. Byrd; I shall decline sending any upon that Service till his arrival; which I suppose may be to morrow as he was preparing to March the 26th after me.
I enclose you an exact return of the Maryland Troops in Garrison at this place—also of their Provisions, and of the Kings Stores and shoud be glad to know what strength you woud have this Garrison consist of[,] how many days Provisions left for them and what quantity of Ammunition—I brought one half of all that was orderd from Winchester by Sir Jno. St [Clair] and left the other half to follow with Colo. Byrd. Powder excepted, & of that Article there was only 16 Barrels in the Stores there, besides 6 others that were made up into Cartridges—which are also brought up between Us.
Mr Walker in consequence of Instructions from Mr Hoops

(who I believe purposd to supply us from Rays Town) put a stop to a further purchase of Provisions: you will see by the returns for what number of days I am supplied, and I desird Colo. Byrd to bring as much to this place as woud serve his Men a fortnight at least. I am at a loss to know whether Officers Servants that are not Soldiers, are allowd to draw Provisions and shoud be thankful for your direction’s as I have had many applications on that head.
There are few Tools for the Services requird—but before a Supply coud be got to this place from Sir Jno. St Clair or Governor Sharpe the Work (with what few we have) I hope may be near done—Rum too, I fear, will be a scarce Article with us.
Pray what will be done with that Company of Byrds Regimtt Orderd to take Post at Edwards’s and Pearsalls—shall they continue there, or join their Regiment—I left in consequence of yr Orders an Officer & 30 Men (Invalids) at Fort Loudoun for safety of the Stores &ca lodgd there, and also a Sergeant and 12 at Pearsalls to secure that Post, & keep open that Road for Expresses (for no more can be expected from so small a Command)—Byrd I hope will leave 6 or 8 of his Invalids or bad Men at Edwards’s for the same purpose.
There came 28 Waggons to this place with me, and I believe if they were wanted, 10 more might be had upon the South Branch strong and good: but Carrying Horses are certainly more eligable for the Service we are destind.
I have usd my best endeavours to get my Men equipd with powder Horns and Shott Pouches and have procurd 330 of the former and 339 of the latter, besides the Linnen ones with which we are compleat.
I have receivd a very Scanty allowance of Tents to the 5 Companies with me, viz. Sixty nine only, out of these most of the Officers must be supplied, or lye uncoverd—they will readily pay for what they receive if requird. No Bell Tents were sent to us.
My Men are very bare of Cloaths (Regimentals I mean) and I have no prospect of a Supply—this want, so far from regrettg during this Campaigne, that were I left to pursue my own Inclinations I woud not only cause the Men to adopt the Indian dress but Officers also, and set the example myself: nothing but the uncertainty of its taking with the General causes me to

hesitate a moment at leaving my Regimentals at this place, and proceeding as light as any Indian in the Woods. Tis an unbecoming dress I confess for an Officer, but convenience rather than shew I think shoud be consulted—the reduction of Bat-horses alone is sufficient to recommend it, for nothing is more certain than that less Baggage will be requird. and that the Publick will be benifitted in Proportion.
I was desirous of being thus full in my letter to you, how far it may be consistent with good Policy, as there is at least a possibility of its falling into the Enemy’s hands I know not, but I shall be directed in these Affairs by you. With very great regard I am Sir, Yr Most Obedt and Most Hble Servt

Go: Washington

